Citation Nr: 1219499	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  05-20 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected back and neck disabilities.

2.  Entitlement to service connection for a bilateral eye disability.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to May 1958 and from June 1958 to July 1975.  Service in Vietnam is evidenced in the record.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's claim for bilateral hearing loss was granted in two separate rating decisions.  Service connection for left ear hearing loss was granted in the September 2003 rating decision.  Service connection for right ear hearing loss was granted in an August 2011 rating decision.

The Board remanded the Veteran's claims in June 2007, August 2008, and November 2010.

The claim for an increased rating for bilateral hearing loss is remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A preponderance of the competent evidence supports a conclusion that the Veteran's bilateral hip chronic bursitis is unrelated to the Veteran's active duty service and was not caused or aggravated by service-connected lumbar or cervical spine disabilities.

2.  A preponderance of the competent evidence supports a conclusion that the Veteran's bilateral eye disability is unrelated to his active duty military service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a bilateral hip disability to include as secondary to service-connected back disabilities is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  Entitlement to service connection for a bilateral eye disability is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a bilateral hip disability because he was injured his hips during service or, alternatively, the disability was caused or aggravated by his service-connected lumbar spine disability.  He also seeks service connection for a bilateral eye disability contending that the lack of acuity and the double vision he experienced in both eyes were related to active duty service.  The Board will first address preliminary matters and then render a decision on the issues on appeal.

Compliance with remand instructions is neither optional nor discretionary and further held that where the remand orders of the Board are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


The Board remanded the Veteran's claims three times.  The June 2007 remand requested that the Veteran be sent regarding how he could substantiate a direct service connection claim for his hip disability and to notify him that he could submit further evidence or identify treatment records that were not already in his VA claims folder.  The remand also requested that records be obtained from Dr. D.P., to update VA treatment records in the Veteran's VA claims folder, and to provide the Veteran with medical examinations of the hips and eyes, including opinions whether the conditions were related to service or a service-connected disability.  The Board's August 2008 remand requested that the Veteran be notified that he could submit further evidence in support of his claims; that VA treatment records from Pineville (Alexandria) VA Medical Center (VAMC) regarding the Veteran be obtained; and, that the Veteran be scheduled for medical examinations pertaining to the Veteran's claimed hip, eye and hearing disabilities.  Finally, the Board's November 2011 remand requested that the Veteran be provided notice regarding his bilateral hearing loss and bilateral eyes claims; that records be obtained from Alexandria Eye and Laser Center that pertained to the Veteran; and, that the Veteran be provided with a medical examination of the bilateral hip disability that included an opinion whether the condition was related to the Veteran's active duty service or to a service-connected spine disability.

Although VA is required to comply with the Board's remand orders, it is substantial compliance, not absolute compliance that is required.  Dyment v. West, 13 Vet. App. 141 (1999).  In this case, VA informed the Veteran in a June 2007 letter of the evidence required to substantiate a claim for service connection and secondary service connection.  The letter further requested that the Veteran either provide records from Dr. D.P., or provide a release for such records.  The evidence includes VA treatment records pertaining to the Veteran, including records from Pineville VAMC.  The record also includes notices dated October 2008 and December 2010 that informed the Veteran that he could submit further evidence in support of his claims, and which informed him how he could substantiate claims for service connection and secondary service connection.  The December 2010 letter included a request that the Veteran either provide records from the Alexandria Eye and Laser Center, or provide a release for such records to VA.  

The record shows that the Veteran received an eye examination in January 2009 with an opinion regarding the likely etiology of the then current eye disabilities manifested by the Veteran.  VA provided the Veteran with an audiological examination in February 2009 and a neurological examination in March 2009.  Finally, VA provided a medical examination of the Veteran's claimed hip disability in February 2011 and the examiner provided an opinion regarding the likely etiology of the Veteran's bilateral hip chronic bursitis disability.

After review of the entire record, the Board finds that VA has substantially complied with the Boards remands as they pertain to the issues on appeal.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

The record shows that the Veteran was informed in letters dated June 2005, June 2007, October 2008 and December 2010 that to substantiate a claim for service connection the evidence needed to show that he had an injury in military service or a disease that began in or was made worse during military service or an event in service causing injury or disease; a current physical or mental disability; and, a relationship between the current disability and an injury, disease or event in military service.  In addition, the June 2007, October 2008 and December 2010 letters informed the Veteran of how to substantiate a claim of secondary service connection by evidence that shows a current disability, a service-connected disability and evidence of a connection between the two, and the Veteran was informed how VA determines a disability rating and an effective date in those letters. 

In addition, the Veteran was notified in all letters that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records, and that if a medical examination were necessary to adjudicate his claim, such examination would be provided.  The Veteran's claim was adjudicated subsequent to the notices.  Thus, the Veteran had a meaningful opportunity to participate in the adjudication of his claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has not contended that he has not received proper notice with regard to his service connection claims.

The Board observes that the RO has obtained the Veteran's service medical records, VA treatment records, and private records as identified or provided by the Veteran.  The Veteran has also been provided with VA medical examinations pertaining to his service connection claims.  The Board finds that the examination reports provide the Board with sufficient detail and rationale to allow adjudication of the Veteran's service connection claims.  38 C.F.R. § 3.159(c)(4) (2011).  

Finally, the Veteran testified in support of his claim at a February 2007 videoconference hearing before a Veterans Law Judge (VLJ).  The Veteran was informed in an October 2011 letter that the VLJ who presided at his hearing had left the Board and further informed him that he could seek a hearing before a different VLJ, provided that he responded to the October 2011 letter within 30 days.  The record does not include any response within the specified period.  Thus, the Board finds that adjudication of the Veteran's claims is appropriate.

The Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further actions pursuant to the regulation or statue need be undertaken with respect to the claims decided herein.  The Board will proceed to a decision on the claims.

The Veteran claimed that his bilateral hip disability was caused by his service-connected back and neck disabilities.  He also contends that his bilateral hip disability was incurred during service.  Finally, he contended that his bilateral eye disability should be service-connected.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Bilateral Hip Disability

The sole medical evidence pertaining to the claimed bilateral hip disability is included in the February 2011 VA examiner's report.  No other medical evidence has directly diagnosed or opined regarding the etiology the Veteran's hip disability.  Essentially, the Veteran, who was a Special Forces soldier for a portion of his service, has contended that he injured his hips in several parachuting incidents.  He testified and he told the February 2011 examiner that despite the injuries, he did not seek medical care during service for his hips because he felt complaints of pain or injury could have jeopardized his chances for promotion in rank and his ability to remain in Special Forces units.  The Board observes that the Veteran's service separation form indicates the Veteran was qualified to wear the parachute badge on his uniform.

The Board will first analyze the Veteran's claim under a theory of direct service connection.  The evidence shows that the February 2011 examiner diagnosed of bilateral hip chronic bursitis.

The Veteran has generally contended that he injured his hips during service by parachuting.  He testified that while he did not seek treatment during service, he believed that his hip problems were associated with "all those parachute jumps."  The Veteran's service medical records do not include any indication that the Veteran ever complained of hip pain or other hip disability or that he ever sought treatment for such pain or disability during service.  Moreover, in a March 2009 neurological examination report, the examiner wrote that the "Veteran states he did not injure hips in service."  Indeed, in claims made shortly after he was discharged from service, the Veteran did not make such a claim.  In addition, the Veteran contended in his July 2003 claim that his hip disability was associated with his back problems.  

Contemporaneous evidence has greater probative value than history as reported by a veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  Additionally, the mere fact of an in-service injury is not enough.  There must be evidence of a chronic disability resulting from that injury.  38 C.F.R. § 3.303(b) (2011).  Even assuming that the Veteran simply did not report hip problems during service, the record does not include evidence that establishes a continuity of hip problems from his discharge from service.  Instead, the first complaint of hip problems was in the 2003 claim, and there were claims for service connection of orthopedic problems made by the Veteran prior to that claim that did not include a claim for any hip problems.  

An October 1975 VA examiner noted that the Veteran's bilateral hips had normal range of motion and there is nothing in the examination report to indicate that the Veteran complained of bilateral hip pain, stiffness, or any other symptom of a hip problem.  It is reasonable to assume that if the Veteran had, in fact, had hip problems from the mid-1970's until 2003, he would have mentioned those problems when he sought medical treatment or sought VA benefits for those problems when he was filing for benefits for other physical problems.  Therefore, the Board finds that the Veteran's contention that he had hip problems during service are not as probative as the evidence showing no hip problems for many years after service and no evidence of hip problems during service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330 (Fed. Cir. 2000).  Therefore, the Board finds that the claim for service connection for the bilateral hip disability must be denied because the February 2011 examiner found that the bilateral hip disability was not caused by or a result of active duty.

The Veteran has a diagnosed bilateral hip bursitis disability and he has been service-connected for both lumbar and cervical spine disabilities.  He claims those disability have caused or aggravated his bilateral hip disability.  The crux of the claim is whether there is credible evidence of record shows a relationship between the current hip bursitis and either spine disability.

The February 2011 VA examiner reviewed the Veteran's VA claims folder and noted the Veteran's contentions regarding the onset and nature of his hip problems.  After review and examination, the examiner provided an opinion that there was no evidence to show that the Veteran's service-connected cervical spine disability affected in any way any hip disability, and the examiner similarly opined that the Veteran's service-connected lumbar spine disability had "no effect on joint strain or bursitis."  The examiner found that it was less likely as not that the Veteran's bilateral hip bursitis was caused or aggravated by either spine disability.

To the extent that the Veteran's statements can be construed to be evidence of a relationship between his hip bursitis and his spine disabilities, the Board observes that there is nothing in the record that indicates the Veteran is competent to make a medical diagnosis.  There is nothing to show that the Veteran has the training, experience or education to provide a medical opinion regarding the etiology of his bilateral hip disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  There is nothing in the record that indicates that the Veteran has had any medical training sufficient to provide him the knowledge necessary to provide a medical opinion.  

In any case, the Board finds that the opinion provided by the VA physician is more probative than the lay statements provided by the Veteran.  The examiner's opinion is supported by clinical evidence and is supported by the examiner's education and professional experience.

Accordingly, the Board finds that the Veteran's claim for service connection for bilateral chronic hip bursitis must be denied.  The Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Eye Disability

If a veteran has a diagnosed disability during the pendency of his claim, service connection criteria requiring a current disability is satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran claims that he has an eye disability that included a lack of vision acuity and double vision.  At his hearing, the Veteran testified that he had Graves disease and described it as a disease of the thyroid that affected his vision.  In 2006, he was treated for the double vision condition and underwent two surgical procedures at the Alexandria Eye and Laser Center.  He testified that he no longer has double vision.  

Medical evidence includes the January 2009 report of a VA ophthalmologist who diagnosed the Veteran with "ocular Graves disease; unilateral proptosis, mild, right eye; exophoria, mild in primary position of gaze; exotropia in extreme up gaze."  Thus, the Veteran has a diagnosed disability during the pendency of his claim.

The Veteran also testified that he did not seek treatment for his eyes during service, but rather self-treated it by purchasing reading glasses to overcome his lack of acuity.  Service medical records show no complaints of Graves disease, double vision, proptosis, or exotropia during service.  Other than lack of vision acuity, the Veteran does not contend that any diagnosed disability began during service.

With regard any relationship between any current eye disability and service, the examiner reviewed the Veteran's VA claims folder and determined that the Veteran's diplopia, or double vision, was a symptom of the Graves disease he reported.  The examiner further found that "monocular proptosis is often seen in Graves Disease," and that the Veteran's "monocular proptosis causes mis-alignment of the extraocular muscles, resulting in diplopia."  The examiner opined that it was less likely as not that the Veteran's diagnosed eye disabilities were related to his active duty service.  The examiner's rationale was that the service treatment records did not have any entries regarding complaints of or treatment for any symptom that could be related to the diagnosed disabilities, and because the Veteran stated that the onset of the problems began in the 1990s, long after the Veteran was discharged from active duty service.  

The Board finds that the VA examiner's opinion considered the clinical evidence and is supported by reasonable rationale.  The Board again notes that to the extent that the Veteran's statements can be construed to be a medical opinion regarding the etiology of his diagnosed eye disabilities, there is nothing in the record to show that he is qualified to provide such an opinion, and his opinion is outweighed by the VA examiner's opinion.  Thus, the Board finds that the evidence does not show a competent medical opinion of a relationship between the Veteran's eye disability and service.

Accordingly, the Board finds that the Veteran's claim for service connection for a bilateral eye disability is not warranted.  The preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for a bilateral eye disability is denied.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2010).

The Board finds that a VA audiological examination would be useful because the most recent VA audiological examination was in February 2009, and is overlay stale.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss  The examiner should review the claims file and should note that review in the examination report.  The examiner should report puretone thresholds in decibels.

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


